                           Case 1:19-mc-00145-TSC Document 38-6 Filed 11/08/19 Page 1 of 3
IP.S. DEPARTMENT OF JUSTICE                                                               REQUEST FOR ADIYETH-STRATIVE REMEDY
Federal Bureau of Prisons


                     Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

               Honkena Dustin L.                                                                                                                 USP Terre Haute
From:
                  LAST NAME, FIRST, MIDDLE INITIAL                                                                                                    INSTITUTION
  Part A- INMATE REQUEST
           I request that the execution method be modified to remedy the illegalities
           described in the attached supplement, and that the federal government's
           method of execution be promulgated in accordance with the Administrative
               Procedure Act.                (see attached)




  August 12, 2019
                  DATE                                                                                                SIGNATURE OF REQUESTER
 Part B- RESPONSE




                 DATE                                                                                            WARDEN OR REGIONAL DIRECTOR
if dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received   e Regional Office within 20 calend   ktr of) e          sponfe,

ORIGINAL: RETURN TO INMATE                                                                                          CASE NUMBER:

                                                                                                                    CASE NUMBER:
 Part C- RECEIPT
Return to:
                      LAST NAME, FIRST, MIDDLE INITIAL                                          REG. NO.                        UNIT                    INSTITUTION

SUBJECT:


                 DATE                                                                        RECIPIENT'S SIGNATURE (STAFF MEMBER)
                                                                                      Ex. F
                                                                                                                                                               BP -229(13)
                                                                                                                                                               APRIL 1982
 11Q0 I   MI
         Case 1:19-mc-00145-TSC Document 38-6 Filed 11/08/19 Page 2 of 3



 The method by which the federal government intends to execute prisoners violates the laws and
 Constitution of the United States for the reasons that follow:

 1. The document entitled "Addendum to BOP Execution Protocol" (hereafter referred to as "protocol"), as
 well as the preceding execution method, violate the Administrative Procedure Act ("APA") because they
 were issued without notice -and -comment rulemaking, and the protocol was therefore enacted "without
 observance of procedure required by law." 7 U.S.C. § 706(2)(D); 5 U.S.C. § 553.

 2. The protocol is "not in accordance with law," is "in excess of statutory jurisdiction, authority, or
 limitations," is "short of statutory right" and is "arbitrary, capricious, [and] an abuse of discretion" under
 the APA in that (a) the protocol's use, dispensing, and administration of pentobarbital - including but not
 limited to a compounded version of the drug-violates the Controlled Substances Act, 21 U.S.C. §§ 801,
 et seq. and its implementing regulations, as well as the Food Drug and Cosmetic Act, 21 U.S.C. §§ 301, et
 seq., and its implementing regulations; because (i) the protocol calls for the dispensing and administration
 of a Schedule II and III controlled substance without a valid prescription issued for a legitimate medical
 purpose in the usual course of a practitioner's medical practice and through a bona fide practitioner -
 patient relationship; and (ii) any compounded version of pentobarbital would be "essentially a copy" of an
 FDA -approved drug and thus an unapproved "new drug"; (b) the protocol violates Indiana law governing
the dispensing of pentobarbital and similar controlled substances and compounded drugs, including but
not limited to Ind. Code §§ 35-48-2-6(e), 35-48-2-8(c), 35-48-3-9, 35-48-4-2; (c) the purportedly enabling
regulations codified at 28 C.P.R. §§ 26.1-26.5 lack statutory authority; (d) the protocol violates the
FDPA's requirements that federal executions (i) take place within state facilities under 18 U.S.C. §§
3596-3597, and (ii) use either the execution method employed by the state in which the sentence was
 imposed (only a few of which states use pentobarbital), or that of another state chosen by the sentencing
court situated within a state that lacks the death penalty (most of which use an execution method different
from the protocol's); (e) the protocol may be carried out against mentally incompetent or intellectually
disabled persons in violation of 18 U.S.C. § 3596(c); and (t) those who are selected and scheduled for
execution under the protocol are chosen in a secretive and arbitrary fashion by the Attorney General,
resulting in executions based on race, religion, geography, and other arbitrary factors.

3. The protocol is likely to cause severe pain to the prisoner in violation of the Eighth Amendment,
including with the protocol's use, dispensing, and administration of compounded pentobarbital, as well as
the likelihood of such use, dispensing, and administration by inadequately trained and unqualified
medical personnel.

4. The protocol is deliberately indifferent to the prisoner's serious medical need to be free from pain and
suffering during the execution process, in violation of the Eighth Amendment as well as the prisoner's
right to due process of law.

 5. The protocol, and the actions of those who developed it and plan to implement it, violate the due
process rights of prisoners to notice and an opportunity to be heard, to equal protection of the law, and to
be free of cruel and unusual punishment, in that (a) the prisoners lack knowledge of (i) the procedures that
will be used to carry out their executions, (ii) the persons or entities who will be involved in executions
and the training and qualifications of such persons, (iii) the persons or entities who compound and/or
manufacture the pentobarbital with which the prisoners will be executed, and (iv) the processes by which
the lethal drug will be compounded or manufactured; and (b) those who are selected and scheduled for
execution under the protocol are chosen in a secretive and arbitrary fashion by the Attorney General,
resulting in executions based on race, religion, geography, and oth                factors.


                                                                    ASP Terre
                                                                                      Haute
                                                                        Aub 1 y 26,9

                                                                       drniniate.4
                                                                            rative
                                                    Ex. F           'Remedy Clerk
        Case 1:19-mc-00145-TSC Document 38-6 Filed 11/08/19 Page 3 of 3



Remedy No.: 987987-F1                                         FCC Terre Haute, IN


                                  IPM RT B - RESPONSE


This is in response to your Administrative Remedy receipted August 19, 2019, in which
you allege the execution method violates the law and Constitution of the United States.
For relief, you request the execution method be modified to remove alleged illegalities.

A review of your request reveals 28 C.F.R. 26.3(a)(4) requires that a sentence of death
be implemented by "intravenous injection of a lethal substance or substances in a
quantity sufficient to cause death, such substance or substances to be determined by
the Director of the Federal Bureau of Prisons and to be administered by qualified
personnel selected by the Warden and acting at the direction of the Marshal." The
Bureau of Prisons execution protocol complies with this, and all applicable laws and
regulations.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of
the date of this response.




Date                                            T. J.4/gson, Complex Warden




                                           Ex. F
